DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-12, 16, 18, 21-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (US 2008/0038995).
 	With respect to claims 1, 5, 8-12, 21-23 Small describes a polishing composition for polishing of Ruthenium comprising: 0.2-6 wt% abrasives such as alumina, silica, 0.1-3 wt% periodic acid or salt thereof (claimed oxygenated halogen/hydrogen periodate/Ru oxidizer); ammonia (NH4OH) (a ruthenium surface passivation layer softener) as a pH buffering additive which is about less than 5 wt% or less than 1 wt%, a pH of about 7 and carboxylic acid or organic chelating acid with sulfonic, phosphonic group (removal 
 	 A composition which uses ammonium hydroxide instead of TMAH as taught by Small would read on claimed the composition excludes TMAH.
 	With respect to claims 16, 18, the composition further consists essentially of the ammonia, oxygenated halogen and abrasive (claim 17), which would be substantially free of azoles.
 	With respect to claims 22 and 23, the limitation of “where the composition achieves a minum ruthenium removal rate of 87 angstrom/min at a concentration of 0.01 wt% ammonia, when.
Claims 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small as applied to claim 1 above, and further in view of Carter et al. (US 2006/0030158).
 With respect to claims 13-15, 20 Small above doesn’t describe the composition further comprises of claimed compounds or organic sulfonic acid at 0.01-10 wt%.  Carter teaches a composition for polishing noble metals including Ruthenium wherein the composition includes benzenesulfonic acid at 0.01-10 wt% (paragraphs 6, 31, 34, 61, 102).  It would have been obvious for one skill in the art before the effective filing date of the invention to add such compound because Carter teaches that it would interact with the noble metal surface and promotes its dissolution during the polishing (paragraph 28).
 	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 22 and 23, it is not clear if the limitation “where the composition achieves a minimum ruthenium removal rate of 87 angstrom/min at a concentration of 0.01 wt% ammonia, when the ruthenium is deposited by chemical vapor deposition” is a part of the claimed composition.  Therefore, the removal rate and the concentration are not necessarily part of the claimed composition.  For the purpose of the examination, they are considered as an optional limitation.


Response to Arguments

In response to applicant’s remarks and Affidavit concerning better polishing rate from having ammonia in the composition to the CVD ruthenium, please see MPEP 2112, section I: the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Intended uses for two otherwise similar product is not a basis for patentability determination.   Furthermore, a newly discovered property does not necessarily mean the product is unobvious, since this property may be inherent in the prior art.  In re Best 195 USPQ 430 (CCPA 1977; In re Swinehart 16 USPQ 226 (CCPA 1971).
Also see MPEP 2112 section II: composition claims — if the composition is physically the same, it must have the same properties.  In re Spada, 911 F.2d 705, 709, 15 
	Applicant has not traversed that, at the time of the invention was made, Small teaches a composition containing all the claimed chemicals having concentrations within claimed ranges.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



3/15/2021